II5S-/5
                                 ELECTRONIC RECORD




COA #       05-15-00485-CR                       OFFENSE:        10.03


            Cleveland Nixon v. The State of
STYLE:      Texas                                COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 6


DATE: 08/04/15                     Publish: NO   TC CASE #:      F-1121243-X




                         IN THE COURT OF CRIMINAL APPEALS



          Cleveland Nixon v. The State of
STYLE:    Texas                                       CCA#:
                                                                      »/s$-;g
         &PP£LLA>JT*<                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     fl_                                         SIGNED:                            PC:_
JUDGE:                                                PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD